internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-117945-99 date date legend purchaser sub sub corporation target company official tax professional date a date b date c date d date e country this letter responds to your authorized representative’s letter dated date on behalf of the above taxpayers requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election additional information was submitted on date and date the extension is being requested for purchaser as common parent of the consolidated_group of which sub the united_states_shareholder of sub the plr-117945-99 foreign purchasing company is a member to file an election under sec_338 of the internal_revenue_code and sec_1_338-1 and sec_1_338-1 of the income_tax regulations all citations in this letter to regulations under sec_338 are to the regulations as in effect for date a purchaser is the common parent of a consolidated_group that has a calendar taxable_year and uses the accrual_method of accounting purchaser wholly owns sub a u s_corporation which wholly owns sub a country corporation corporation is a country corporation that owns of target another country corporation on date a sub acquired of the stock of corporation from three individual residents of country and a country corporation purchaser intends to characterize the acquisition of corporation as an asset acquisition pursuant to sec_338 on date b sub acquired from two country residents sellers solely for cash in a fully taxable_acquisition the remaining of the stock of target the stock acquisition of target was made with the intent of electing to characterize the acquisition as an asset acquisition under sec_338 the election it is represented that the acquisition of target constituted a qualified_stock_purchase within the meaning of sec_338 and that neither purchaser sub nor sub were related to the sellers within the meaning of sec_338 the period of limitations on assessments under sec_6501 has not expired for purchaser's or sub 1's taxable_year s in which the acquisition occurred the taxable_year in which the election should have been filed or any taxable years that would have been affected by the election had they been timely filed additionally purchaser has made the following representations with respect to this transaction a sellers are not united_states persons within the meaning of sec_7701 for u s federal_income_tax purposes furthermore none of the sellers are subject_to tax on the sale of such stock in target under sec_871 b target is a foreign_corporation within the meaning of sec_7701 and and target does not intend to file an election under sec_301_7701-3 to be treated as either a disregarded_entity or a partnership for u s federal_income_tax purposes c target had not been a controlled_foreign_corporation cfc within the meaning of sec_957 at any time during the five-year period immediately preceding the date of its acquisition by sub ie the direct purchase of of corporation by sub on date a resulted in an indirect purchase of target d immediately after the acquisition by sub of an indirect interest in target on date a target became a cfc within the meaning of sec_957 and was a plr-117945-99 cfc on date b when sub purchased the remaining of the outstanding_stock of target e immediately after the acquisition by sub of an indirect interest in target on date a target was not a foreign_personal_holding_company within the meaning of sec_552 and was not a foreign_personal_holding_company on date b when sub purchased the remaining of the outstanding_stock of target f target did not own a u s real_property interest within the meaning of sec_897 immediately prior to sub 2's acquisition of all the remaining of the outstanding common_stock of target g target will not be required under sec_1_6012-2 to file a u s income_tax return for its date e short_year in connection with the deemed sale of all of its assets at the close of the acquisition_date under sec_338 h foreign_income_taxes attributable to the foreign taxable_income earned by target during the foreign taxable_year will be allocated to old target and new target in accordance with the principles of sec_1_338-5 the election was due on date c however for various reasons the election was not made on date d company official and tax professional discovered that the election had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_1_338-1 and v provide inter alia that a foreign purchasing_corporation or deemed foreign purchasing_corporation is not eligible for the special rule under sec_1_338-1 ie which specifies a filing_date for the election that is later than the filing_date required by sec_338 and sec_1_338-1 if such foreign_corporation is considered subject_to united_states tax eg is a cfc or is required to file a united_states income_tax return sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property plr-117945-99 acquired from a decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-1 provides that the united_states_shareholders as defined in sec_951 of a foreign purchasing_corporation that is a cfc as defined in sec_957 taking into account sec_953 may file a statement of sec_338 election on behalf of the purchasing_corporation if the purchasing_corporation is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date form_8023 must be filed in accordance with the instructions to the form and a copy of the form must be attached to form_5471 information_return with respect to foreign_corporation filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing_corporation sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets the term target_affiliate has the same meaning as in sec_338 applied without sec_338 thus a corporation described in sec_338 is considered a target_affiliate for all purposes of sec_338 if a target_affiliate is acquired in a qualified_stock_purchase it is also a target see sec_1_338-1 if an election under sec_338 is made for target old target is deemed to sell the target’s assets and new target is deemed to acquire those assets under sec_338 new target’s deemed purchase of stock of another corporation is a purchase for purposes of sec_338 on the acquisition_date of target if new target’s deemed purchase causes a qualified_stock_purchase of the other corporation and if a sec_338 election is made for the other corporation the acquisition_date for the other corporation is the same as the acquisition_date of target however the deemed sale and purchase of the other corporation’s assets is considered to take place after the deemed sale and purchase of target’s assets see sec_1_338-2 sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form_8023 and the instructions plr-117945-99 thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election see sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government see sec_301_9100-3 in this case the time for filing the election was fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser as common parent of the consolidated_group of which sub the united_states_shareholder of sub the foreign purchasing company is a member to file the election provided purchaser shows that sub acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by the company official and tax professional explain the circumstances that resulted in the failure_to_file the election the information establishes that purchaser reasonably relied on a qualified_tax professional and that relief was requested before the failure to make the election was discovered by the service see sec_301_9100-3 and v based on the facts and information submitted including the representations that have been made we conclude that purchaser and sub acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly subject_to the below conditions and provided that a sec_338 election is made with respect to sub 2's acquisition of corporation we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for purchaser as the common parent of the consolidated_group of which sub the united_states_shareholder of the foreign purchasing company and deemed foreign purchasing_corporation is a member to file the election with respect to the acquisition plr-117945-99 of the stock of target as described above the above extension of time to file the election is conditioned on the taxpayers’ purchaser and its subsidiaries and target and sellerss to the extent they have any u s tax_liability tax_liability not being lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 purchaser as common parent of the consolidated_group of which sub the united_states_shareholder of sub the foreign purchasing company is a member should file the election in accordance with sec_1_338-1 and sec_1_338-1 that is a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form a copy of this letter should be attached to the election form purchaser must file and amend its return and target must file a final return if and as applicable to report the stock acquisition sale as a sec_338 transaction and attach thereto a copy of this letter and a copy of the election form also see sec_1_338-1 and sec_1_338-5 that is the old target must file a separate final return if and as applicable and the new target must be included in purchaser’s return by being listed on form for the first year following the acquisition see sec_1_338-1 and sec_1_338-1 and announcement 1998_1_cb_282 no opinion is expressed as to whether the acquisition of target’s stock qualifies as a qualified_stock_purchase whether the acquisition of target’s stock qualifies for sec_338 treatment if the acquisition of target’s stock qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by target on the deemed asset sale no opinion is expressed about the tax treatment of any conditions existing at the time of or effects resulting from the purchase of the stock of target not specifically covered by the above rulings no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would plr-117945-99 otherwise be applicable if any continue to apply a copy of this letter is being sent to the authorized representatives designated on your power_of_attorney this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours philip j levine assistant chief_counsel corporate
